DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a system as instantly claimed is that while the prior arts Jung (US 2008/0096296), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches a system (see Fig. 2) comprising an ejection device for ejecting droplets of viscous fluids (see [0003]) comprising:
one or more ejector (50,40) comprising an ejector layer (38), each ejector comprising a substrate (30), the ejector layer having a first surface (i.e. top surface of (38)) and an opposing second surface (bottom surface of (38)) arranged to receive a viscous material ( see fig.2; [0026]), the ejector layer comprising a heat absorber material (shape memory alloy (36)) configured to thermally expand in response to heating by a heating element (33) transmitted to the first surface ( i.e. film (36) is deformed in response to heat from the heater (33); see fig.2; [0034]), wherein thermal expansion of the ejector layer causes displacement of the ejector layer and ejection of the material (39a) from the second surface of the ejector layer (see Fig. 3b; [0028] and [0035]).  However, Jung fails to teach or suggest the system comprises the ejector layer configured to thermally expand without phase transition in response to heating by activation radiation, and at least one channel configured to carry the viscous material to the ejectors; a radiation source configured to provide the activation radiation to the one or more ejectors; a fluidics subsystem configured to carry the material to the at least one channel; and a transport subsystem configured to provide relative movement between the ejector device and the media surface
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-18, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.

Regarding Independent Claim 19, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a system as instantly claimed is that while the prior arts Jung (US 2008/0096296), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches a system (ejection device) for ejecting droplets of viscous fluids (see [0003]), comprising:
one ejector (50,40) comprising an ejector layer (38), each ejector comprising a substrate (30),
 the ejector layer having a first surface (i.e. top surface of (38)) and an opposing second surface (bottom surface of (38)) arranged to receive a viscous material (see fig.2; [0026]), the ejector layer comprising a heat absorber material (shape memory alloy (36)) configured to thermally expand in response to heating by a heating element (33) transmitted to the first surface (i.e. film (36) is deformed in response to heat from the heater (33); see Fig. 2; [0034]), wherein thermal expansion of the ejector layer causes displacement of the ejector layer and ejection of the material (39a) from the second surface of the ejector layer (see fig.3b; [0028] and [0035]).  However, Jung fails to teach or suggest the system comprises the ejector layer configured to thermally expand without phase transition in response to heating by activation radiation, the ejector layer comprising multiple layers including a first layer having a first coefficient of the thermal expansion, CTE1, and a second layer having a second coefficient of thermal expansion, CTE2, wherein CTE2 > 25 CTE; and at least one channel configured to carry the viscous material to the ejectors; a radiation source configured to provide the activation radiation to the one or more ejectors; a fluidics subsystem configured to carry the material to the at least one channel; and a transport subsystem configured to provide relative movement between the ejector device and the media surface.
Therefore, claim 19 is deemed novel and non-obvious over the prior art of record.
Regarding claims 20, they depend from claim 19; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743